 1                                                                The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
 7
 8
 9
10                              UNITED STATES DISTRICT COURT
11                             WESTERN DISTRICT OF WASHINGTON
12                                    SEATTLE DIVISION
13
14   SUSAN ROUTH, LINDA EBY, MARY
15   JANE AURDAL OLSON, DOUG SCHYLER                     NO. 2:14-cv-00200 MJP
16   and SANDY SCHYLER, on behalf of
17   themselves and others similarly situated,           ORDER ON JOINT MOTION FOR
18                                                       PRELIMINARY APPROVAL OF CLASS
19                      Plaintiff,                       SETTLEMENT AND APPROVAL OF
20                                                       CLASS NOTICE
21           v.
22
23   SEIU HEALTHCARE 775NW,
24
25                      Defendant.
26
27
28
29          This case came before the Court on the Joint Motion for Preliminary Approval of Class
30
31   Settlement and Approval of Class Notice. Having considered the papers on file and the
32
33   argument of counsel, the Court orders as follows:
34
35          The Joint Motion for Preliminary Approval of Class Settlement and Approval of Class
36
37   Notice is GRANTED.
38
39          Dated this 1st day of October, 2019.
40


                                          A
41
42
43
44
                                          Marsha J. Pechman
45
                                          United States Senior District Judge

     ORDER ON JOINT MOTION FOR PRELIMINARY
     APPROVAL OF CLASS SETTLEMENT AND APPROVAL
     OF CLASS NOTICE - 1
     No. 2:14-cv-00200 MJP
 1
 2
 3
 4
 5                                   CERTIFICATE OF SERVICE
 6
 7          I hereby certify that on September 30, 2019, a true and correct copy of the foregoing was
 8
 9   served on counsel via electronic mail only as follows:
10
11          Attorneys for Defendant SEIU:
12          Michael C. Subit, WSBA #29189
13          Frank Freed Subit & Thomas LLP
14          705 Second Avenue, Suite 1200
15          Seattle, WA 98104-1798
16          msubit@frankfreed.com
17          bbloom@frankfreed.com
18
19          Scott A. Kronland, Admitted Pro Hac Vice
20          Altshuler Berzon, LLP
21          177 Post Street, Suite 300
22          San Francisco, CA 94108
23          skronland@altber.com
24
25
26
27
28
29                                                 s/ Michael P. Brown
30                                                Michael P. Brown, WSBA #45618
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     ORDER ON JOINT MOTION FOR PRELIMINARY
     APPROVAL OF CLASS SETTLEMENT AND APPROVAL
     OF CLASS NOTICE - 2
     No. 2:14-cv-00200 MJP
